04/17/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: DA 20-0012


                                         DA 20-0012
                                     _________________

POPLAR ELEMENTARY SCHOOL DISTRICT
NO. 9,

             Petitioner and Appellant,

      v.                                                            ORDER

FROID ELEMENTARY SCHOOL DISTRICT
NO. 65,

             Respondent and Appellee.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee’s Response Brief
filed electronically on April 17, 2020, this Court has determined that the brief does not
comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. Rule 12(1)(d) requires a brief’s statement of facts to contain
“references to the pages or the parts of the record at which material facts appear.” The
combined Statement of the Case and Statement of Facts sections in the Appellee’s
Response Brief does not contain specific citations to the record.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.




                                                                              Electronically signed by:
                                                                                  Laurie McKinnon
                                                                         Justice, Montana Supreme Court
                                                                                    April 17 2020